By the Court.

The statute of 1810, c. 84, which directs the setting off one execution against another, where the creditor in one is the debtor in the other, expressly provides that the direction shall not affect or discharge the lien which any attorney may have upon any judgments or executions for his fees or disbursements. This amounts, *at least, to a legislative declaration that such lien may exist.» In the case brought before us by this writ of error, such a lien existed, and, being duly made known to the officer holding the executions, he was bound to recognize it. He acted correctly in refusing to set off the costs. The judgment of the Common Pleas was, therefore, erroneous, and must be reversed. a

Judgment reversed.